  Case 15-37276       Doc 63     Filed 05/08/20 Entered 05/08/20 16:10:31             Desc Main
                                   Document     Page 1 of 8


                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN RE:                                        )
                                              )
PHYLLIS A. DESALVO                            )
                                              )       No. 15-37276
                                              )       Chapter 13 (Kane)
                       Debtor                 )       Honorable Janet S. Baer
                                              )

                                     NOTICE OF DEFAULT

Notice of default of the May 24, 2019 Agreed Order is hereby given to Phyllis A. DeSalvo and

counsel for Debtor. Pursuant to the Agreed Order, Debtor was to pay $50.00 per month toward

the arrearage on their post-petition assessment account with Creditor Highland Lakes

Condominium Association and remain current on the accruing assessments. The remaining

unpaid balance should have been $351.00 as of May 8, 2020. However, the actual balance on

the post-petition account is $2,428.72. The Debtor has failed to pay the June through August

2019 Agreed Order payments totaling $150.00, the September 2019 Agreed Order payment

totaling $45.00, the March through May 2020 Agreed Order payments totaling $150.00, the

October 2019 assessment and special assessment payment of $386.13, the March through May

2020 assessment and special assessment payments totaling $1,186.59 along with additional late

fees, credit analysis fees and miscellaneous fees totaling $160.00. Additionally, and per the May

24, 2019 Agreed Order, Highland Lakes Condominium Association has incurred $100.00 in

attorney’s fees for the issuance of this notice of default. Therefore, Debtor is in default under the

Agreed Order in the amount of $2,177.72.

Please consider this a notice of default pursuant to paragraph 4 of the Agreed Order. Please

forward $2,177.72 by cashier’s check, money order or personal check made payable to Highland




                                                  1
  Case 15-37276        Doc 63     Filed 05/08/20 Entered 05/08/20 16:10:31         Desc Main
                                    Document     Page 2 of 8


Lakes Condominium Association to Keay & Costello, P.C., 128 South County Farm Road,

Wheaton, Illinois 60187 no later than May 25, 2020. If the amount of $2,177.72 is not paid by

May 25, 2020 to bring the Agreed Order’s payment plan current, the automatic stay on collection

shall be dissolved pursuant to paragraph 4 of the Agreed Order and Highland Lakes

Condominium Association shall be entitled to pursue any and all remedies available to it for the

collection of the post-petition arrearage.



                                                   HIGHLAND LAKES CONDOMINIUM
                                                   ASSOCIATION


                                             By:       /s/ Amy E. Olson                      .
                                                           Attorney for Creditor
ARDC: 6304972
Amy E. Olson
KEAY & COSTELLO, P.C.
128 South County Farm Road
Wheaton, IL 60187
amy@keaycostello.com
(630) 690-6446




                                               2
       Case 15-37276   Doc 63   Filed 05/08/20 Entered 05/08/20 16:10:31   Desc Main
                                  Document     Page 3 of 8


                                       00863143.TXT



                                 HIGHLAND LAKES
                       FINANCIAL TRANSACTIONS - 05/06/20

2320 WOODBRIDGE # 1A                              Unit ID: 23201A
DeSALVO, PHYLLIS                                  STATUS: 04 - Legal/Attny
                                                  PREPAID BAL:      0.00
 TXN   -----PAYMENTS/TRXN DESCR----- ---------CHARGES/PAYMENT DISTR--------- BALANCE
 DATE   PAYMT AMT CHECK #    DEP DT CODE N/A DESCRIPTION         AMOUNT          DUE
------ ---------- ---------- ------ ----- ---- --------------- ---------- ------------
100105            APPLY CHARGES     A1   0     ASSESSMENT         207.00       207.00
100705     207.00 1894607843 100705 A1         ASSESSMENT        (207.00)        0.00
------
110105            APPLY CHARGES     A1         ASSESSMENT         207.00       207.00
110305     207.00 1894608312 110305 A1         ASSESSMENT        (207.00)        0.00
------
120105            APPLY CHARGES     A1         ASSESSMENT         207.00       207.00
120505     207.00 1894608882 120505 A1         ASSESSMENT        (207.00)        0.00
------
010106            APPLY CHARGES     A1         ASSESSMENT         214.00       214.00
012006            APPLY LATE FEE    01         Late Fees           20.00       234.00
------
020106            APPLY CHARGES     A1         ASSESSMENT         214.00       448.00
022206            APPLY LATE FEE    01         Late Fees           20.00       468.00
------
030106            APPLY CHARGES     A1         ASSESSMENT         214.00       682.00
030706     214.00 1894610938 030706 A1         ASSESSMENT        (214.00)      468.00
030706     408.00 7098971406 030706 A1         ASSESSMENT        (408.00)       60.00
------
040106            APPLY CHARGES     A1         ASSESSMENT         214.00       274.00
040406     214.00 1895381521 040406 A1         ASSESSMENT        (214.00)       60.00
040406      60.00 1895381539 040406 A1         ASSESSMENT         (20.00)        0.00
040406                              01         Late Fees          (40.00)
------
050106            APPLY CHARGES     A1         ASSESSMENT         214.00       214.00
050406     214.00 1895838217 050406 A1         ASSESSMENT        (214.00)        0.00
------
060106            APPLY CHARGES     A1         ASSESSMENT         214.00       214.00
060506     214.00 1341       060506 A1         ASSESSMENT        (214.00)        0.00
------
070106            APPLY CHARGES     A1         ASSESSMENT         214.00       214.00
070706     214.00 1360       070706 A1         ASSESSMENT        (214.00)        0.00
------
080106            APPLY CHARGES     A1         ASSESSMENT         214.00       214.00
080706     214.00 1382       080706 A1         ASSESSMENT        (214.00)        0.00
------
                                          Page 1
         Case 15-37276   Doc 63    Filed 05/08/20 Entered 05/08/20 16:10:31   Desc Main
                                     Document     Page 4 of 8


                                             00863143.TXT
072817      386.14 0781917400 072817 A1              ASSESSMENT       (386.14)    1290.12
------
080117             APPLY CHARGES        A1          ASSESSMENT         313.23     1603.35
080117                                  C5          LOAN SPEC ASSMT     72.91     1676.26
080717      200.00 3554       080717    A1          ASSESSMENT        (200.00)    1476.26
080717      800.00 9466929258 080717    A1          ASSESSMENT        (592.34)     676.26
080717                                  C5          LOAN SPEC ASSMT   (207.66)
082817      300.00 161         082817   01          Late Fees          (60.00)     376.26
082817                                  C5          LOAN SPEC ASSMT   (240.00)
082817      330.00 184918      082817   C5          LOAN SPEC ASSMT   (330.00)      46.26
------
090117             APPLY CHARGES      A1            ASSESSMENT         313.23      359.49
090117                                C5            LOAN SPEC ASSMT     72.91      432.40
090117      386.14 819177280   090117 A1            ASSESSMENT        (313.23)      46.26
090117                                C5            LOAN SPEC ASSMT    (72.91)
090117       86.14 819177290   090117 C5            LOAN SPEC ASSMT    (46.26)     (39.88)
090117                                PP            Credit-Prepaid     (39.88)
------
100117             APPLY CHARGES     A1             ASSESSMENT         313.23      273.35
100117                               C5             LOAN SPEC ASSMT     72.91      346.26
100117             APPLY PREPAYMNT   A1             ASSESSMENT         (39.88)     346.26
100417      346.26 206492     100417 A1             ASSESSMENT        (273.35)       0.00
100417                               C5             LOAN SPEC ASSMT    (72.91)
102717      300.14 918164     102717 PP             Credit-Prepaid    (300.14)    (300.14)
------
110117             APPLY CHARGES     A1             ASSESSMENT         313.23       13.09
110117                               C5             LOAN SPEC ASSMT     72.91       86.00
110117             APPLY PREPAYMNT   A1             ASSESSMENT        (300.14)      86.00
111717       46.00 19183395   111717 A1             ASSESSMENT         (13.09)      40.00
111717                               C5             LOAN SPEC ASSMT    (32.91)
111717      386.14 19183384   111717 C5             LOAN SPEC ASSMT    (40.00)    (346.14)
111717                               PP             Credit-Prepaid    (346.14)
------
120117             APPLY CHARGES        A1          ASSESSMENT         313.23      (32.91)
120117                                  C5          LOAN SPEC ASSMT     72.91       40.00
120117             APPLY PREPAYMNT      A1          ASSESSMENT        (313.23)      40.00
120117                                  C5          LOAN SPEC ASSMT    (32.91)      40.00
------
010118             APPLY CHARGES      A1            ASSESSMENT         313.23      353.23
010118                                C5            LOAN SPEC ASSMT     72.91      426.14
011718      386.14 205         011718 A1            ASSESSMENT        (313.23)      40.00
011718                                C5            LOAN SPEC ASSMT    (72.91)
------
020118             APPLY CHARGES     A1             ASSESSMENT         313.23      353.23
020118                               C5             LOAN SPEC ASSMT     72.91      426.14
021918             APPLY LATE FEE    01             Late Fees           20.00      446.14
022018      386.14 113799     022018 A1             ASSESSMENT        (313.23)      60.00
022018                               C5             LOAN SPEC ASSMT    (72.91)
                                               Page 16
         Case 15-37276   Doc 63     Filed 05/08/20 Entered 05/08/20 16:10:31    Desc Main
                                      Document     Page 5 of 8


                                             00863143.TXT
------
030118             APPLY CHARGES     A1             ASSESSMENT         313.23        373.23
030118                               C5             LOAN SPEC ASSMT     72.91        446.14
031918             APPLY LATE FEE    01             Late Fees           20.00        466.14
032618      300.00 82127040   032618 A1             ASSESSMENT        (300.00)       166.14
------
040118             APPLY CHARGES        A1          ASSESSMENT         313.23        479.37
040118                                  C5          LOAN SPEC ASSMT     72.91        552.28
042018             APPLY LATE FEE       01          Late Fees           20.00        572.28
------
050118             APPLY CHARGES     A1             ASSESSMENT         313.23        885.51
050118                               C5             LOAN SPEC ASSMT     72.91        958.42
050918      113.28 8001713809 050918 A1             ASSESSMENT        (113.28)       845.14
050918      400.00 8001713798 050918 A1             ASSESSMENT        (400.00)       445.14
------
060118             APPLY CHARGES     A1             ASSESSMENT         313.23        758.37
060118                               C5             LOAN SPEC ASSMT     72.91        831.28
062018      386.14 216        062018 A1             ASSESSMENT        (386.14)       445.14
062518      400.00 218        062518 A1             ASSESSMENT         (53.50)        45.14
062518                               01             Late Fees          (60.00)
062518                               C5             LOAN SPEC ASSMT   (286.50)
------
070118             APPLY CHARGES        A1          ASSESSMENT         313.23        358.37
070118                                  C5          LOAN SPEC ASSMT     72.91        431.28
072318             APPLY LATE FEE       01          Late Fees           20.00        451.28
------
080118             APPLY CHARGES     A1             ASSESSMENT         313.23        764.51
080118                               C5             LOAN SPEC ASSMT     72.91        837.42
080718      386.14 1082385234 080718 A1             ASSESSMENT        (386.14)       451.28
------
090118             APPLY CHARGES     A1             ASSESSMENT         313.23        764.51
090118                               C5             LOAN SPEC ASSMT     72.91        837.42
091918      386.14 292        091918 A1             ASSESSMENT        (386.14)       451.28
------
100118             APPLY CHARGES        A1          ASSESSMENT         313.23        764.51
100118                                  C5          LOAN SPEC ASSMT     72.91        837.42
102318             APPLY LATE FEE       01          Late Fees           20.00        857.42
------
110118             APPLY CHARGES     A1             ASSESSMENT         313.23       1170.65
110118                               C5             LOAN SPEC ASSMT     72.91       1243.56
111518      300.00 8139233709 111518 A1             ASSESSMENT        (300.00)       943.56
------
120118             APPLY CHARGES        A1          ASSESSMENT         313.23       1256.79
120118                                  C5          LOAN SPEC ASSMT     72.91       1329.70
122018             APPLY LATE FEE       01          Late Fees           20.00       1349.70
------
010119             APPLY CHARGES        A1          ASSESSMENT         313.23       1662.93
010119                                  C5          LOAN SPEC ASSMT     72.91       1735.84
                                               Page 17
         Case 15-37276    Doc 63    Filed 05/08/20 Entered 05/08/20 16:10:31     Desc Main
                                      Document     Page 6 of 8


                                             00863143.TXT
010119             EXPENSE ADJ       10              Credit Analysis     30.00       1765.84
010419      100.00 8238519202 010419 A1              ASSESSMENT        (100.00)      1665.84
------
020119      406.16 1009       020119 A1             ASSESSMENT         (386.14)      1259.68
020119                               01             Late Fees           (20.02)
020119             APPLY CHARGES     A1             ASSESSMENT          313.23       1572.91
020119                               C5             LOAN SPEC ASSMT      72.91       1645.82
------
030119             APPLY CHARGES        A1          ASSESSMENT          313.23       1959.05
030119                                  C5          LOAN SPEC ASSMT      72.91       2031.96
031519             EXPENSE ADJ          05          Attorney Fees       700.00       2731.96
031519             EXPENSE ADJ          05          Attorney Fees       181.00       2912.96
031919             APPLY LATE FEE       01          Late Fees            20.00       2932.96
------
040119             APPLY CHARGES     A1             ASSESSMENT          313.23       3246.19
040119                               C5             LOAN SPEC ASSMT      72.91       3319.10
040119             EXPENSE ADJ       10             Credit Analysis      30.00       3349.10
041619             APPLY LATE FEE    01             Late Fees            20.00       3369.10
041919      386.14 1052       041919 A1             ASSESSMENT         (386.14)      2982.96
------
050119             APPLY CHARGES     A1             ASSESSMENT           313.23      3296.19
050119                               C5             LOAN SPEC ASSMT       72.91      3369.10
050119      386.14 9466917553 050119 A1             ASSESSMENT          (386.14)     2982.96
050719     2001.96 33793      050719 A1             ASSESSMENT         (1114.83)      981.00
050719                               01             Late Fees            (39.98)
050719                               C5             LOAN SPEC ASSMT     (847.15)
052919             EXPENSE ADJ       10             Credit Analysis       30.00      1011.00
------
060119             APPLY CHARGES      A1            ASSESSMENT          313.23       1324.23
060119                                C5            LOAN SPEC ASSMT      72.91       1397.14
061719      386.14 1081        061719 A1            ASSESSMENT         (313.23)      1011.00
061719                                01            Late Fees           (40.00)
061719                                C5            LOAN SPEC ASSMT     (32.91)
------
070119             APPLY CHARGES      A1            ASSESSMENT          313.23       1324.23
070119                                C5            LOAN SPEC ASSMT      72.91       1397.14
071619      386.14 1096        071619 A1            ASSESSMENT         (313.23)      1011.00
071619                                C5            LOAN SPEC ASSMT     (72.91)
------
080119             APPLY CHARGES      A1            ASSESSMENT          313.23       1324.23
080119                                C5            LOAN SPEC ASSMT      72.91       1397.14
081619      386.14 1103        081619 A1            ASSESSMENT         (313.23)      1011.00
081619                                C5            LOAN SPEC ASSMT     (72.91)
------
090119             APPLY CHARGES        A1          ASSESSMENT          313.23       1324.23
090119                                  C5          LOAN SPEC ASSMT      72.91       1397.14
092319             APPLY LATE FEE       01          Late Fees            20.00       1417.14
------
                                               Page 18
         Case 15-37276     Doc 63     Filed 05/08/20 Entered 05/08/20 16:10:31     Desc Main
                                        Document     Page 7 of 8


                                               00863143.TXT
100119               APPLY CHARGES     A1              ASSESSMENT         313.23       1730.37
100119                                 C5              LOAN SPEC ASSMT     72.91       1803.28
101519       55.00 18122        101519 A1              ASSESSMENT         (55.00)      1748.28
------
110119               APPLY CHARGES   A1               ASSESSMENT          322.62       2070.90
110119                               C5               LOAN SPEC ASSMT      72.91       2143.81
110819       50.00 40889      110819 A1               ASSESSMENT          (50.00)      2093.81
110819      406.14 540888     110819 A1               ASSESSMENT         (406.14)      1687.67
110119             APPLY CHARGES     A1               ASSESSMENT           (9.40)      1678.27
112719      386.14 9625       112719 A1               ASSESSMENT         (386.14)      1292.13
------
120119               APPLY CHARGES     A1             ASSESSMENT          313.23       1605.36
120119                                 C5             LOAN SPEC ASSMT      72.91       1678.27
120619       50.00 541182       120619 A1             ASSESSMENT          (50.00)      1628.27
------
010120               APPLY CHARGES        A1          ASSESSMENT          322.62       1950.89
010120                                    C5          LOAN SPEC ASSMT      72.91       2023.80
------
113019               EXPENSE ADJ          10          Credit Analysis      30.00       2053.80
------
010820               EXPENSE ADJ          07          Misc. Charges        50.00       2103.80
010820      386.14   1317       010820    A1          ASSESSMENT         (386.14)      1717.66
010820       50.00   1897       010820    A1          ASSESSMENT          (50.00)      1667.66
011520       50.00   16716      011520    A1          ASSESSMENT          (50.00)      1617.66
012920      395.53   2254       012920    A1          ASSESSMENT         (142.11)      1222.13
012920                                    01          Late Fees           (20.00)
012920                                    05          Attorney Fees      (233.42)
------
020120               APPLY CHARGES     A1             ASSESSMENT          322.62       1544.75
020120                                 C5             LOAN SPEC ASSMT      72.91       1617.66
022720      395.53 1000         022720 A1             ASSESSMENT         (322.62)      1222.13
022720                                 05             Attorney Fees       (72.91)
------
030120               APPLY CHARGES        A1          ASSESSMENT          322.62       1544.75
030120                                    C5          LOAN SPEC ASSMT      72.91       1617.66
031920               APPLY LATE FEE       01          Late Fees            20.00       1637.66
------
040120               APPLY CHARGES        A1          ASSESSMENT          322.62       1960.28
040120                                    C5          LOAN SPEC ASSMT      72.91       2033.19
------
050120               APPLY CHARGES        A1          ASSESSMENT          322.62       2355.81
050120                                    C5          LOAN SPEC ASSMT      72.91       2428.72

5/8/2020         Bankrupty Legal Fee - Default Notice                    100.00       2,528.72


                            B A L A N C E    S U M M A R Y
                            ------------------------------
                                                 Page 19
Case 15-37276   Doc 63   Filed 05/08/20 Entered 05/08/20 16:10:31   Desc Main
                           Document     Page 8 of 8


                                00863143.TXT


         CHARGE CODE     DESCRIPTION            AMOUNT
         -----------     ---------------   ------------
           A1              ASSESSMENT             967.86
           01              Late Fees               20.00
           07              Misc. Charges           50.00
           05              Attorney Fees          674.67
           C5              LOAN SPEC ASSMT        696.19
           10              Credit Analysis        120.00
                                             ------------
                           TOTAL:               2,528.72




                                  Page 20
